DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1 and 14:
Beauvais discloses:
At least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions when executed on a machine, cause the machine to.  Paragraph [0115] describes a computer-readable medium used to execute instructions.
access sensor data generated by one or more sensors connected to a vehicle.  Paragraph [0061] describes a computing device 115 that received information from sensors 116.
determine, at the vehicle, that a collision between the vehicle and another object is imminent.  Paragraph [0076] and figure 2 describe a collision between vehicle 202 and traffic object 204 that is unavoidable.
determine, at the vehicle, an optimal vehicle orientation for the collision based on the determination that the collision is imminent; determine, at the vehicle, a vehicle path to position the vehicle in the optimal vehicle orientation.  Paragraph [0078] describes a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.
autonomously control the vehicle to travel along the determined vehicle path.  Paragraph [0083-0084 and 0090] describes a computing device 115 that determines the best path among the paths available.  Additionally, the computing device also directs the vehicle while traveling. 
Beauvais does not disclose a passive safety mechanism that is activated prior to a collision.
Berenz teaches:
and a passive safety mechanism activation plan.  Column 8, lines 46 – 58 describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young persons, and short drivers.  The airbag is equivalent to a passive safety mechanism because the airbag is only used in severe accidents.  Column 4, line 65 to column 5, line 17 describe the acquisition and tracking software that calibrates the seat position, airbag position, and vehicle makeup for unidentified passengers.  The entire process is described from column 4, line 65 to column 6, line 25.
and control activation of passive safety mechanisms of the vehicle according to the passive safety mechanism activation plan.  Column 8, lines 46 – 58 describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young persons, and short drivers.  The airbag is equivalent to a passive safety mechanism because the airbag is only used in severe accidents.  Column 4, line 65 to column 5, line 17 describe the acquisition and tracking software that calibrates the seat position, airbag position, and vehicle makeup for unidentified passengers.  The entire process is described from column 4, line 65 to column 6, line 25.  The seat and airbag adjustments are made prior to a crash, and therefore can be considered passive safety mechanisms prior to a collision
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais to incorporate the teachings of Berenz to show a passive safety mechanism that is activated prior to a collision.  One would have been motivated to do so because the invention describes personalizing the airbag for a vehicle in preparation for a crash collision (Abstract).  Additionally, the base invention describes monitoring occupant safety equipment, such as airbags.
Beauvais and Berenz teach:
and a passive safety mechanism activation plan is determined based on the optimal vehicle orientation for the collision.  Column 8, lines 46 – 58 of Berenz describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young persons, and short drivers.  The airbag is equivalent to a passive safety mechanism because the airbag is only used in severe accidents.  Column 4, line 65 to column 5, line 17 of Berenz describe the acquisition and tracking software that calibrates the seat position, airbag position, and vehicle makeup for unidentified passengers.  The entire process is described from column 4, line 65 to column 6, line 25 of Berenz.  Paragraph [0078] OF Beauvais describes a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.  This is equivalent to the claim because Beauvais puts the vehicle in an optimal orientation and Berenz develops a passive safety mechanism activation plan based on this position.
Beauvais and Berenz do not teach a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.
Browne teaches:
wherein the passive safety mechanism activation plan indicates activation timing for one or more passive safety mechanisms of the vehicle, at least one passive safety mechanism to be activated prior to the collision.  Paragraph [0064] describes a method and apparatus for predicting the severity of an imminent or nearly imminent potential collision between a vehicle and an object.  In the provided example, the prediction of severity is early enough so that the timing and extent of deployment of vehicle responsive devices can be controlled in accordance with the predicted potential collision severity and expected time of the potential collision.  Paragraph [0028] describes that controls on vehicle responsive devices can be set to particular values, such as airbag inflation level.  This is equivalent to the activation timing for a passive safety mechanism because based on the determination of when the collision occurs, the airbag is controlled for when it should be released.  Additionally, as the system determines the severity of a crash, this system is therefore activated prior to a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais and Berenz to incorporate the teachings of Browne to show a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.  One would have been motivated to do so that potential collision severity can be predicted and so that individual vehicle responsive devices can be selectively deployed based on predicted collision severity.
	However, the prior art of record fails to teach:
including one or more of release timings for a set of airbags and release ordering for the set of airbags.  None of the above references teach setting a release timing and order for a set of airbags.

Regarding Claim 16:
Beauvais discloses:
A system, comprising: one or more processors.  Paragraph [0024] describes a processor.
Memory.  Paragraph [0025] describes a memory.
a set of sensors.  Paragraph [0059] describes a set of sensors.
an autonomous driving system, executable by the one or more processors to: detect a collision threat based on an environment model for a vehicle generated at least partially based on data from the set of sensors.  Paragraph [0061] describes a computing device 115 that received information from sensors 116.  Paragraph [0076] describes that these sensors are used to detect a collision threat.
determine that a collision between a vehicle and the collision threat is unavoidable based on the environment model and current vehicle dynamics.  Paragraph [0076] and figure 2 describe a collision between vehicle 202 and traffic object 204 that is unavoidable.
determine a collision mitigation plan for the vehicle based on the determination that the collision is imminent, wherein the collision mitigation plan indicates a particular collision orientation for the vehicle and a particular vehicle path.  Paragraph [0078] describes a computing device 115 that determines the severity 
autonomously control the vehicle to implement the collision mitigation plan.  Paragraph [0083] describes a computing device 115 that determines the best path among the paths available.  Additionally, the computing device also directs the vehicle while traveling.
Beauvais and Berenz teach:
wherein the activation plan is determined based on the particular collision orientation of the vehicle.  Column 8, lines 46 – 58 of Berenz describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young persons, and short drivers.  The airbag is equivalent to a passive safety mechanism because the airbag is only used in severe accidents.  Column 4, line 65 to column 5, line 17 of Berenz describe the acquisition and tracking software that calibrates the seat position, airbag position, and vehicle makeup for unidentified passengers.  The entire process is described from column 4, line 65 to column 6, line 25 of Berenz.  Paragraph [0078] OF Beauvais describes a computing device 115 that determines 
Beauvais and Berenz do not teach a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.
Browne teaches:
wherein the passive safety mechanism activation plan indicates activation timing for one or more passive safety mechanisms of the vehicle, at least one passive safety mechanism to be activated prior to the collision.  Paragraph [0064] describes a method and apparatus for predicting the severity of an imminent or nearly imminent potential collision between a vehicle and an object.  In the provided example, the prediction of severity is early enough so that the timing and extent of deployment of vehicle responsive devices can be controlled in accordance with the predicted potential collision severity and expected time of the potential collision.  Paragraph [0028] describes that controls on vehicle responsive devices can be set to particular values, such as airbag inflation level.  This is equivalent to the activation timing for a passive safety mechanism because based on the determination of when the collision occurs, the airbag is controlled for when it should be released.  Additionally, as the system determines the severity of a crash, this system is therefore activated prior to a collision.

	However, the prior art of record fails to teach:
including one or more of release timings for a set of airbags and release ordering for the set of airbags.  None of the above references teach setting a release timing and order for a set of airbags.
	Claims 1 - 2, 4 – 17, and 19 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuddihy et al. (DE 102007015768B4): A method of operating a restraint system for motor vehicles having airbags that detects imminent impact with a pre-crash detection system ahead of a crash sensor and is capable of deployment of an airbag prior to impact, comprising:
Joseph (US Pub No: 2004/0066023 A1): A supplemental passenger restraint system including a load cell (15) mounted between the seat-mounting surface and the floor of the vehicle for sensing the weight of a siting occupant (110). A controller (25) controls an air bag (1, 2) such that the air bag (1, 2) is deployed at a rate corresponding to the weight of the occupant (110). A controller (75) for said supplemental restraint system wherein the controller is dependent on an occupant's presence for measuring the crash severity and the speed of the vehicle to enable single or plurality of airbag deployments. Such that, when a collision is sensed at the collision sensor (75), the collision sensor (75) will enable the control module (25), which will then enable the amplifier (20) to amplify the accelerometer microprocessor (150), the release gas control processor (130), and the current igniter (55) to ignite the released igniting gas (65) inside the combustion chamber (101). Such that, the force created during the gas ignition inside the combustion chamber correspond to the deployment force of the air bag (1,2) during collision, whereby said force is precisely controlled by the weight of the occupant (110) and the speed of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665